—Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered September 19, 1996, which granted defendant’s motion for summary judgment dismissing the complaint and denied plaintiffs cross motion for summary judgment, unanimously affirmed, without costs.
We agree with the motion court that the consideration for the contract at issue — proprietary information regarding the premises — was given prior to the execution of the agreement. Since the past consideration is not expressed in the agreement, and since “[i]n the absence of a writing that can be understood without dependence upon extrinsic evidence and that clearly describes the consideration, a promise derived from past consideration is simply not actionable” (Clark v Bank of N. Y., 185 AD2d 138, 140-141, appeal withdrawn 81 NY2d 760; General Obligations Law § 5-1105), the court properly dismissed plaintiffs breach of contract claim. We have considered plaintiffs other arguments and find them to be without merit.
Concur — Lerner, P. J., Sullivan, Rosenberger, Nardelli and Andrias, JJ.